This application by a suspended attorney, whose period of suspension has expired, for reinstatement as an attorney and counselor at law was on January 5, 1970 referred to the Committee on Character and Fitness for the Second Judicial District for further investigation, hearing, and report. The committee’s report has been received by the court. Application granted; petitioner’s name directed to be restored to the roll of attorneys and counselors at law, effective forthwith. Petitioner’s motion (No. 415) to reconsider our above-mentioned decision of January 5, 1970, etc., dismissed as academic in view of the determination herein reinstating him to the Bar. Christ, Acting P. J., Rabin, Hopkins, Munder and Martuseello, JJ., concur.